In the United States Court of Federal Claims
                                          No. 20-336C

                                    (E-Filed: August 20, 2020)

                                    NOT FOR PUBLICATION

                                                  )
LESLIE R. HASTINGS, JR.,                          )
                                                  )
                       Plaintiff,                 ) Pro Se Complaint; Sua Sponte
                                                  ) Dismissal for Lack of Jurisdiction;
v.                                                ) RCFC 12(h)(3).
                                                  )
THE UNITED STATES,                                )
                                                  )
                       Defendant.                 )
                                                  )

                                             ORDER

       Plaintiff Leslie R. Hastings, Jr., filed a pro se complaint with the court on March
19, 2020. See ECF No. 1. Also pending before the court are: (1) plaintiff’s motion to
proceed in forma pauperis, ECF No. 2; (2) plaintiff’s motion for summary judgment,
ECF No. 6; and (3) plaintiff’s motion to appoint counsel, ECF No. 20. 1 Because the
court lacks subject matter jurisdiction over plaintiff’s claims, the court must dismiss this
case sua sponte pursuant to Rule 12(h)(3) of the Rules of the United States Court of
Federal Claims (RCFC). See RCFC 12(h)(3) (“If the court determines at any time that it
lacks subject-matter jurisdiction, the court must dismiss the action.”). The court’s
jurisdictional analysis is set forth below.

I.     Background

      In the complaint, plaintiff alleges that that the involvement of United States
Magistrate Judge Frances H. Stacy in his case before United States District Court Judge

1
        In addition to the pending motions, the court has received two documents from plaintiff
that are not contemplated by the court’s rules. The first, received on August 7, 2020, is a
“Notice of Concern for Retaliation by the Defendant and the State of Texas;” and the second,
received on August 10, 2020, is a “Notice of Illegal Hearing by the State of Texas.” The clerk’s
office noted that the documents are defective and referred the matter to chambers. Because the
court’s rules do not allow for such filings, the court will direct the clerk’s office to reject both
documents.
Andrew S. Hanen violated his constitutional rights. See ECF No. 1. Specifically, he
claims that:

       U.S. Magistrate Judge Frances H. Stacy, of the United States District Court,
       Southern District of Texas, Houston Division, intentionally and knowingly,
       violated by U.S. Constitutional Right, by filing a civ[i]l action against the
       plaintiff, without my consent to waive my right to proceed before a district
       judge to conduct all further proceedings.

ECF No. 1 at 2. Plaintiff contends that he is entitled to compensation due to an allegedly
improper order issued by the magistrate judge. See id. Additionally, plaintiff states that
“U.S. Magistrate Judge Frances H. Stacy tried to conspire to trick me and extort me to
do an illegal act and violated my United States Constitutional Rights.” Id. Plaintiff does
not describe what the alleged illegal act was.

       Plaintiff seeks the following relief: “I want two (2) billion dollars for my pain
and suffering. I want protection and security proved by the United States, not the federal
government. I want a monthly check, in addition to the 2 billion for (60) sixty thousand
forever.” Id. at 3.

II.    Legal Standards

       A.     Pro Se Litigants

        The court acknowledges that pro se plaintiffs are not expected to frame issues
with the precision of a common law pleading. Roche v. U.S. Postal Serv., 828 F.2d
1555, 1558 (Fed. Cir. 1987). Therefore, plaintiff’s complaint has been reviewed
carefully to ascertain whether, given the most favorable reading, it supports jurisdiction
in this court.

       B.     Jurisdiction

        “A court may and should raise the question of its jurisdiction sua sponte at any
time it appears in doubt.” Arctic Corner, Inc. v. United States, 845 F.2d 999, 1000 (Fed.
Cir. 1988) (citation omitted). The Tucker Act delineates this court’s jurisdiction. 28
U.S.C. § 1491 (2012). That statute “confers jurisdiction upon the Court of Federal
Claims over the specified categories of actions brought against the United States.”
Fisher v. United States, 402 F.3d 1167, 1172 (Fed. Cir. 2005) (en banc) (citations
omitted). These include money damages claims against the federal government founded
upon the Constitution, an act of Congress, a regulation promulgated by an executive
department, any express or implied contract with the United States, or any claim for
liquidated or unliquidated damages in cases not sounding in tort. Id. (citing 28 U.S.C.
§ 1491(a)(1)).


                                             2
III.   Analysis

       A.     Motion for Leave to Proceed In Forma Pauperis

       As an initial matter, plaintiff has filed a motion for leave to file in forma pauperis.
See ECF No. 2. On his application, plaintiff states that he is incarcerated at “Wayne
Scott Unit 6999 Retrieve Road Angleton, TX 77515.” Id. at 2. Plaintiff attached his
Prisoner Authorization form to his application, see ECF No. 2-1 at 1; and on August 3,
2020, plaintiff filed his notarized trust fund account statement, see ECF No. 17 at 5.
These documents demonstrate that plaintiff is presently unable to prepay the filing fee in
this case. Accordingly, for good cause shown, plaintiff’s motion for leave to proceed in
forma pauperis, ECF No. 2, is granted for the limited purpose of determining the court’s
jurisdiction over this matter.

       B.     Lack of Subject Matter Jurisdiction

       As described above, the gravamen of this complaint is plaintiff’s dissatisfaction
with the proceedings in the United States District Court for the Southern District of
Texas. The Tucker Act, however, does not give this court jurisdiction to consider the
merits of a collateral attack on those proceedings. See 28 U.S.C. § 1491(a); see, e.g.,
Shinnecock Indian Nation v. United States, 782 F.3d 1345, 1352 (Fed. Cir. 2015)
(“Binding precedent establishes that the Court of Federal Claims has no jurisdiction to
review the merits of a decision rendered by a federal district court.”); Vereda, Ltda. v.
United States, 271 F.3d 1367, 1375 (Fed. Cir. 2001) (“The Court of Federal Claims
‘does not have jurisdiction to review the decisions of district courts.’”) (quoting Joshua
v. United States, 17 F.3d 378, 380 (Fed. Cir. 1994). In order to challenge proceedings in
a federal district court, a plaintiff must rely on “the statutorily defined appellate
process.” Shinnecock, 782 F.3d at 1353 (citation omitted).

       To the extent that plaintiff seeks to challenge the actions of Judge Hanen or
Magistrate Judge Stacy—as violations of his constitutional rights—jurisdiction is
likewise lacking in this forum. It is well settled that violations of a plaintiff’s
constitutional rights by a federal official do not fall within this court’s jurisdiction.
Brown v. United States, 105 F.3d 621, 624 (Fed. Cir. 1997).

        And finally, although it is not clear whether plaintiff means to allege extortion as
a criminal or a civil violation, this court cannot consider either. See Dumont v. United
States, 345 F. App’x 586, 593 (Fed. Cir. 2006) (per curiam) (stating that “a felony claim
for extortion is clearly not within the Claims Court’s jurisdiction because the Claims
Court has no jurisdiction over claims of criminal misconduct”); Moore v. United States,
419 F. App’x 1001, 1002 (Fed. Cir. 2011) (holding that the Court of Federal Claims
lacks jurisdiction over tort claims including extortion).


                                               3
      For these reasons, the court lacks jurisdiction over plaintiff’s claims, and his suit
must be dismissed. RCFC 12(h)(3).

       C.     Transfer

       Because plaintiff’s complaint is not within this court’s jurisdiction, the court
considers whether transfer to another federal court is appropriate. Transfer of cases from
this court to a district court is governed by 28 U.S.C. § 1631 (2012), which states in
relevant part, as follows:

       Whenever a civil action is filed in [this] court . . . and [this] court finds that
       there is a want of jurisdiction, the court shall, if it is in the interest of justice,
       transfer such action or appeal to any other such court . . . in which the action
       or appeal could have been brought at the time it was filed or noticed, and
       the action or appeal shall proceed as if it had been filed in or noticed for the
       court to which it is transferred on the date upon which it was actually filed
       in or noticed for the court from which it is transferred.
Id. In the court’s view, transfer would not serve the interests of justice in this case.
Plaintiff alleges some claims that appear to be appellate in nature and some claims that
appear to be new claims for relief. Because appellate arguments and new claims would
proceed in different courts, transfer would require this court to elect on plaintiff’s behalf
which claims he wishes to pursue. The court will not devise a litigation strategy for
plaintiff, and as such, transfer is inappropriate in this instance.

IV.    Conclusion

       Accordingly,

       (1)    Plaintiff’s motion for leave to proceed in forma pauperis, ECF No. 2, is
              GRANTED for the limited purpose of determining this court’s
              jurisdiction;

       (2)    Plaintiff’s motion for summary judgment, ECF No. 6, is DENIED as
              moot;

       (3)    Plaintiff’s motion to appoint counsel, ECF No. 20, is DENIED as moot;

       (4)    The clerk’s office is directed to REJECT as defective plaintiff’s “Notice
              of Concern for Retaliation by the Defendant and the State of Texas,”
              received on August 7, 2020; and plaintiff’s “Notice of Illegal Hearing by
              the State of Texas,” received on August 10, 2020;

                                                 4
(5)   The clerk’s office is directed to DISMISS plaintiff’s complaint without
      prejudice, and ENTER final judgment; and

(6)   The clerk’s office is directed to REJECT any future filings not in
      compliance with this court’s rules, without further order of the court.

IT IS SO ORDERED.

                                  s/Patricia E. Campbell-Smith
                                  PATRICIA E. CAMPBELL-SMITH
                                  Judge




                                     5